Citation Nr: 1645370	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to an initial compensable disability rating prior to August 5, 2010, in excess of 10 percent from August 5, 2010, to December 10, 2015, and in excess of 30 percent thereafter for left knee instability.

3.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to an initial compensable disability rating prior to December 11, 2015, and in excess of 20 percent thereafter for right knee instability.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to December 11, 2015, and in excess of 20 percent thereafter for a chronic lumbar spine strain with thoracolumbar osteophytes.

6.  Entitlement to an initial compensable disability rating for sciatic nerve radiculopathy of the left lower extremity prior to February 22, 2011, and in excess of 20 percent thereafter.

7.  Entitlement to an effective date prior to January 25, 2011, for the award of service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in June 2015, it was dismissed in part and remanded in part for further development and adjudicative action.

FINDING OF FACT

Prior to the promulgation of a decision on the above issues on appeal, the Veteran withdrew his claims.


CONCLUSION OF LAW

The criteria for withdrawal of the above issues on appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In October 2016 correspondence from the Veteran, he indicated that following the issuance of the March 2016 rating decision, he felt there was a favorable resolution of his claim and that he did not wish to pursue any further issues which may be pending and/or on appeal.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over these issues, and dismissal is warranted.


      (CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


